United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                   ___________

                                 No. 01-3105WA
                                  ___________

Travis L. Manning,                     *
                                       *
            Appellant,                 * On Appeal from the United
                                       * States District Court for
      v.                               * the Western District of
                                       * Arkansas.
                                       *
Lion Oil Refinery, a corporation,      * [Not to be published.]
                                       *
            Appellee.                  *
                                  ___________

                             Submitted: February 11, 2002

                                  Filed: February 21, 2002
                                   ___________

Before BOWMAN, RICHARD S. ARNOLD, and WOLLMAN, Circuit Judges.
                          ___________

PER CURIAM.

       Travis L. Manning brought this case against his employer, Lion Oil Company
of El Dorado, Arkansas, claiming that he was denied a promotion to a supervisory
position on account of his race. He also claims that the defendant retaliated against
him for complaining about racial discrimination. The claims before us on appeal are
based on 42 U.S.C. § 1981. The District Court1 granted summary judgment for the
defendant.

       We affirm. Manning has been employed by the defendant since 1985 as an
"A" operator. He has sought but has not been granted promotion to the position of
shift supervisor. Defendant asserts, as its legitimate and nondiscriminatory reason for
denying plaintiff the promotion, that Mr. Manning is unfit for a leadership position
because of his difficult personality, lack of communications skills, and troubled
disciplinary record. These reasons are all race-neutral on their face, though, as
plaintiff argues, concepts such as leadership qualities and communications skills are
subjective and can be a cloak for improper motives. Having read the briefs, heard
oral argument, and reviewed pertinent portions of the record, we are not persuaded
that plaintiff's evidence of improper motivation was sufficiently substantial to create
a genuine issue of material fact, capable of defeating summary judgment. Among
other things, imposition of substantial discipline on Manning was twice approved by
neutral arbitrators. One arbitrator found that Manning's attitude was belligerent and
insubordinate. Another one found him argumentative and uncooperative, and that
his explanations stretched credibility.

       An employee's leadership ability and disciplinary record are unquestionably
relevant to promotion decisions, whether or not they appear on any written list of
qualifications.

       We have considered Manning's other arguments and hold that they are without
merit. The case is not of sufficient precedential significance to require the writing
of a fuller opinion.



      1
      The Hon. Jimm Larry Hendren, Chief Judge, United States District Court for
the Western District of Arkansas.

                                         -2-
The judgment is affirmed.

A true copy.

      Attest:

         CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                            -3-